December 30, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on 10/16/2020.  These drawings are approved.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 30-31, the term “further shaft” is unclear and confusing language.  It is recommended that Applicant change the term “further shaft” in claims 30-31 to - - second shaft - -.
The aforementioned problems render the claim vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 23-26, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinrichs (U.S. Patent No. 4,773,706).

    PNG
    media_image1.png
    192
    455
    media_image1.png
    Greyscale


a base 3,
a first support 5 configured to support the chair seat and mounted to the base via coupling member 8, 
a second support 15 configured to support the chair back and pivotably coupled to the base about a first pivot axis 16, a link element 9 pivotably coupled to the second support about a second pivot axis 13a, and a shaft 10 attached to the first support via coupling member 8, wherein a first guide slot 28 is provided at the base and a second guide slot 29 is provided at the link element 9, wherein the shaft 10 is supported in the first guide slot 28 and the second guide slot 29 such that pivoting the second support relative to the base causes the shaft to be displaced along the first and second guide slots.
As for claim 18, Hinrichs teaches that a longitudinal direction of the shaft is parallel to the first pivot axis.
As for claim 19, Hinrichs teaches that the second pivot axis is different from the first pivot axis.
As for claim 20, Hinrichs teaches that the first pivot axis 16 is parallel to the second pivot axis 13a.
As for claim 23, Hinrichs teaches that the tilt mechanism further comprises an energy storage mechanism (not labeled but shown in Fig. 5) including a first end and a second end, the first end being coupled to a first attachment structure provided at the link element and the second end being coupled to a second attachment structure provided at the base, wherein an energy level 
As for claim 24, Hinrichs teaches that the tilt mechanism is configured such that a distance between the first attachment structure and the second attachment structure varies upon pivoting the second support relative to the base.
As for claim 25, Hinrichs teaches that the first attachment structure is provided at the second pivot axis 16.
As for claim 26, Hinrichs teaches that the energy storage mechanism comprises a single tension spring.
As for claim 30, Hinrichs teaches that the tilt mechanism further comprises a further shaft 12 attached to the first support 5 and supported in a third guide slot 30 provided at the base.
As for claim 31, Hinrichs teaches that a longitudinal direction of the further shaft is parallel to a longitudinal direction of the shaft.

Claims 17-22 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumuller (U.S. Patent No. 5,228,748).

    PNG
    media_image2.png
    255
    317
    media_image2.png
    Greyscale


a base 1,
a first support 2 configured to support the chair seat and mounted to the base, 
a second support 3 configured to support the chair back and pivotably coupled to the base about a first pivot axis 6, a link element 10 pivotably coupled to the second support about a second pivot axis 12 and a shaft 8 attached to the first support, wherein a first guide slot 28 is provided at the base 11’ and a second guide slot 10’ is provided at the link element 10, wherein the shaft 8 is supported in the first guide slot 28 and the second guide slot 29 such that pivoting the second support relative to the base causes the shaft to be displaced along the first and second guide slots.
As for claim 18, Neumuller teaches that a longitudinal direction of the shaft is parallel to the first pivot axis.
As for claim 19, Neumuller teaches that the second pivot axis 12 is different from the first pivot axis 6.
As for claim 20, Neumuller teaches that the first pivot axis 6 is parallel to the second pivot axis 12.
As for claim 21, Neumuller teaches that the first guide slot comprises a first linear guide slot and the second guide slot comprises a second linear guide slot.
As for claim 22, Neumuller teaches that the first linear guide slot and the second linear guide slot are arranged nonparallel such that, when the shaft is displaced along the first and second linear guide slots, an angle between a direction of the first linear guide slot and a direction of the second linear guide slot varies.
s 17-22 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumuller (U.S. Patent No. 5,340,194).

    PNG
    media_image3.png
    230
    332
    media_image3.png
    Greyscale

As for claims 17 and 32, Neumuller teaches a tilt mechanism for a chair, configured to affect a coordinated movement of a chair seat and chair back, the tilt mechanism comprising: 
a base 14,
a first support 26 configured to support the chair seat and mounted to the base, 
a second support 30 configured to support the chair back and pivotably coupled to the base about a first pivot axis 42, a link element 46 pivotably coupled to the second support about a second pivot axis 50 and a shaft 45 attached to the first support via  lamination plate 48, wherein a first guide slot 49 is provided at the base 14 and a second guide slot 47 is provided at the link element 46, wherein the shaft 15 is supported in the first guide slot 49 and the second guide slot 47 such that pivoting the second support relative to the base causes the shaft to be displaced along the first and second guide slots.
As for claim 18, Neumuller teaches that a longitudinal direction of the shaft is parallel to the first pivot axis.
As for claim 19, Neumuller teaches that the second pivot axis 50 is different from the first pivot axis 42.

As for claim 21, Neumuller teaches that the first guide slot comprises a first linear guide slot and the second guide slot comprises a second linear guide slot.
As for claim 22, Neumuller teaches that the first linear guide slot and the second linear guide slot are arranged nonparallel such that, when the shaft is displaced along the first and second linear guide slots, an angle between a direction of the first linear guide slot and a direction of the second linear guide slot varies.

Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636